UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2007 KILROY REALTY CORPORATION (Exact name of registrant as specified in its charter) Maryland 1-12675 95-4598246 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12200 W. Olympic Boulevard, Suite 200, Los Angeles, California90064 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(310) 481-8400 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On December 6, 2007, the Board of Directors of Kilroy Realty Corporation (the “Company”) appointed Scott Ingraham to the Company’s Audit Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KILROY REALTY CORPORATION Date: December 6, 2007 By: /s/ Heidi R. Roth Heidi R. Roth Senior Vice President and Controller
